Whitfield, C. J.,
delivered the following special concurring opinion.
I think this case should be affirmed on direct appeal, but not for the reasons given in the opinion in chief. The ground on which I think we are bound to affirm is that the record shows, ■ according to the testimony of five witnesses against one, that the five days’ notice required by law to be given for “the necessity for the improvement,” in the language of the statute and of the ordinance, was not given. These five witnesses testify most positively, emphatically, and in a most absolute fashion that no notice of any kind whatever relating to the paving was ever given to them. The chancellor has found as a fact, on the weight of the testimony, that this is true, and, having so found, he was necessarily compelled to hold the special ordinance void. The opinion in chief rests the voidness of this special ordinance upon the single ground that it failed to prescribe the width of the pavement and to describe the material out of which it was to be made. From this view I emphatically dissent, for the reasons now to be stated.
Chapter 32 of the Revised Ordinances of the city of Jackson, in evidence in this case, sets out fully and specifically general ordinances relating to sidewalks, how they shall be constructed or.repaired, how the specifications therefor shall be dealt with, and every other particular relating to sidewalks; and in section 330 and section 331 it is specially provided as follows:
“330. Specifications. — Every sidewalk hereafter constructed shall have a surface not inferior to that of a well-laid pavement of all hard brick on a good foundation, except by special permis*322sion of the mayor and board of aldermen, and shall have a curb of stone or of brick set in cement mortar, provision being made for conveying the surface water, not over the pavement, but through a surface drain beneath it. For the materials and manner for constructing and repairing sidewalks and curbs, the city engineer shall prepare specifications, which shall be on file in his office for inspection.
“331. Width and Elevation. — The width of the sidewalk and elevation of the curb shall be the same for both sides of the street, whenever practicable. The width of each sidewalk from curb to property line shall be between one-fifth and one-sixth of the total width of the street, and, more specifically, shall be that width shown by the standard cross-section of the street adopted and on file in the office of the city engineer: provided that any property owner may, if he so elect, increase the width of the sidewalk by extending it inside the bounding property line, this added width being paved and maintained in the same manner as the rest of the sidewalk. The width paved shall be the entire width on streets paved with vitrified brick and on*those with sidewalks six feet and less in width. On other streets at least half the sidewalk width shall be paved, this pavement being in any case not less than six feet wide and being contiguous to property line, or not more than three feet from it: Provided, that on North street, between Amite street and Fortification street, each sidewalk shall be twenty feet wide and paved at least eight feet in width next to the property line. The location of shade trees and of poles, if on the sidewalk, shall be that shown by the standard cross-section.”
Here, then, is a general ordinance, full, complete, and specific in every detail, as to the width of 'the pavements and the kind of material out of which they are to be constructed. Most manifestly this general ordinance is necesarily compelled to be read in connection with every special ordinance relating to sidewalks that may from time to time be passed by the city. It certainly cannot be sound to hold, as the majority do hold, that every spe*323oial ordinance must be read by itself, and not with reference to this general ordinance, so that, unless each special ordinance for itself sets out the width of the sidewalk and the materials out of which it is to be constructed, etc., such special ordinance would be void. It might just as well be held (indeed, it would be logically necessary to hold), in that view, that everything in the general ordinances embraced in chapter 32, should be set. out in every special ordinance. There is no escape from this result. If it be true that you may disregard sections 330 and 331 of chapter 32, and must set out the width of a sidewalk and the material out of which it is to be made every time the city may order a sidewalk to be made, just as certainly, if logic be logic, you must also set out, in every special ordinance, all the other particulars provided for in said chapter 32 relating to the construction of sidewalks. Fish cannot be made of one section of this chapter, and fowl of another. It seems to me too obvious for discussion, therefore, that the city had the right to pass such general ordinances as are set out in chapter 32, in so far as they conform with Annotated Code 1892, §§ 3011, 3012, wherein shall be stated once for all, or until the general ordinances of the city should be changed, all that need- be set out with respect to the construction of sidewalks, as, for example, the width of the sidewalk and the material out of which it is to be made, and what should be done with respect to specifications, etc., and that every special ordinance passed by the city, relating to construction of sidewalks, while said chapter 32 is in force, shall necessarily have read into it all the provisions of said chapter 32 on the subject. I cannot entertain a doubt of the soundness of this view on the subject; and, if it be sound, then my brethren have announced a manifestly erronneous view in the majority opinion, when they declare that this special ordinance, passed while this chapter 32 was in force, had itself to prescribe the width of the pavement and describe the. materials out of which it should be constructed. I regard -this holding as, in effect, contrary to the principles announced in the *324case of Edwards, etc., Co. v. Jackson, supra, recently decided. See Same case, 45 South., 14, syllabus paragraph 2. It follows, therefore, that while I dissent entirely from the opinion in chief, setting out the reasons for affirming the decree on the direct appeal, I yet concur in the result, but for the single reason which I have myself stated above.
Coming to the cross-appeal, I have one or two observations to make:
First. I think it is perfectly within the power of a city, although it may have had sidewalks once constructed to a particular grade, to have the same sidewalks reconstructed to different grades, in its development, in the course of its expansion and growth from decade to decade, as the needs and interest of 'the city may require, in each particular decade. What might be a perfectly sufficient sidewalk for a hamlet would not do for that hamlet when it gets to be a town, nor for that-town when it gets to be a city. What may do very well for a city of the smallest allowable population under the statute will not do at all for a city of fifty thousand or more people, with all the accompanying elements of civilization naturally belonging to such a city, in its advanced growth and development. It seems to me that what was said in the case of Nugent v. City of Jackson, 12 Miss., 1040, 18 South., 493, covers perfectly all that need to be said along this line. Cities are not to be hampered in their advance from rude and primitive beginnings to later and more splendid municipal conditions, necessary in modern life, by restricting their power to adjust sidewalks to different grades from time to time and their power to change the materials out of which such sidewalks are to be constructed. So to hold is to obstruct progress and to keep a city in its swaddling clothes forever. Of course, as held in the Herman case, 12 Miss., 211, 16 South., 434, all damages which an abutting proprietor may actually sustain, peculiar to himself and different from those damages which may result from the construction of pavements to his fellow citizens in common, if the evidence shows such damages -were caused by the improper *325or illegal construction of the sidewalk, such abutting proprietor may recover. This the constitution guarantees to him; but this is the extent of his right. It is not damage which may be sustained-by reason of proper and legal construction of sidewalks, for which an abutting proprietor may recover. Such damages are incidental to residence in cities, and he who dwells in a city agrees, as part of the civil compact when he became a citizen, to bear that part of the burden in respect to all public improvements. It is only when this proper legal line is passed, and damages are inflicted or property illegally taken as the result of 'an improper or illegal construction of the sidewalk, that the abutting proprietor can claim to recover. I have this much to say on this particular feature of the opinion in chief on the cross-appeal, to exclude any conclusion that I concur in the view that an abutting proprietor is entitled to recover damages caused by the construction of a sidewalk merely because, once having laid a sidewalk in conformity with the city’s orders, he may be thereafter, from time to time, as a city’s needs demand, required to reconstruct the same sidewalks, to meet the exigencies of the city at the time of such subsequent orders.
I concur, however, in the result, also, on the crossrappeal, because, apd only because, the only evidence in the case as to the amount of damage is that furnished by the cross-complainants themselves. I do not understand why it was that the city did not introduce testimony with respect to what dajnages, if any, were sustained. Since the chancellor had no testimony before him except that of the cross-complainants, and since their claims exceed the amounts allowed, there being nothing to rebut their testimony, I do not understand how the chancellor reached his conclusion as to amounts, and it- does not seem to me that those conclusions are supported by the testimony in the record. For that reason, and that reason alone, without expressing the slightest opinion as to the true quantum of damages allowable to the defendants, I concur in the result reached in reversing the decree on the cross-appeal.
*326I wish to make just one other observation: It was claimed by cross-complainants that part of the lots had been bodily taken, and that they should be compensated for the value of the parts of their lots so taken. The chancellor expressly recites in his decree that he reserved that matter for future decision, when the principles of the case shall have been settled. As, therefore, the chancellor decided nothing on that proposition, we, as an appellate tribunal, can decide nothing on it; and I do not understand my brethern’to have intimated any opinion on this proposition. That matter is remitted, to be decided first by the chancellor, before we shall have any power to review him on that matter. It may very well be said — in fact, I think it ought to be said — that the testimony in support of the claims for damages below takes into view very largely the value of those parts of the lots alleged to have been entirely taken; and so it appears to me the difficulty encountered by the chancellor in fixing the damages, as distinct from the value of any lots taken, if any were taken, was thereby greatly increased.
In short, on the cross-appeal, it is impossible for me to understand, in this .confused condition of the testimony, and especially in view of the absence of any testimony whatever on the part of the city on this subject, how the chancellor could fix the amounts he has fixed in the decree; and for that reason alone I concur in the reversal of the decree on the cross-appeal.

Reversed.